

117 HR 2392 IH: United States Capitol Complex Security Improvement Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2392IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Cawthorn introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the United States Capitol Police and the Architect of the Capitol to conduct investigations and assessments relating to the January 6, 2021 attack on the United States Capitol, to carry out an initiative to improve the ability of the Capitol Police to respond to riots, and for other purposes.1.Short titleThis Act may be cited as the United States Capitol Complex Security Improvement Act.2.Investigations and assessments relating to attack on United States Capitol(a)Intelligence failures(1)InvestigationThe Inspector General of the United States Capitol Police shall conduct an investigation of systemic failures of intelligence relating to the January 6, 2021 attack on the United States Capitol.(2)ReportNot later than 180 days after the date of the enactment of this Act, the Inspector General of the United States Capitol Police shall submit a report to Congress on the investigation conduced under paragraph (1).(b)Establishment of intelligence-Sharing nexus(1)AssessmentThe Chief of the United States Capitol Police shall conduct an assessment of the feasibility and desirability of establishing a nexus for sharing intelligence with other law enforcement agencies and appropriate officials of the Federal Government.(2)ReportNot later than 180 days after the date of the enactment of this Act, the Chief of the United States Capitol Police shall submit a report to Congress on the assessment conduced under paragraph (1).(c)Use of de-Escalation strategies(1)InvestigationThe Chief of the United States Capitol Police shall conduct an investigation into the use of de-escalation strategies by the Capitol Police during the January 6, 2021 attack on the United States Capitol.(2)ReportNot later than 180 days after the date of the enactment of this Act, the Chief of the United States Capitol Police shall submit a report to Congress on the investigation conduced under paragraph (1).(d)Assessment of damages(1)AssessmentThe Architect of the Capitol shall conduct an assessment of the damages caused by the January 6, 2021 attack on the United Stats Capitol, and shall include in the assessment a plan to respond to the damages by modernizing and increasing the security of the Capitol.(2)ReportNot later than 180 days after the date of the enactment of this Act, the Architect of the Capitol shall submit a report to Congress on the assessment conduced under paragraph (1), together with the plan described in such paragraph.3.Initiative to improve ability of Capitol Police to respond to riots(a)Initiative describedThe Chief of the United States Capitol Police shall carry out an initiative to improve the ability of the Capitol Police to respond to riots, including improving the ability of officers of the Capitol Police to communicate with each other during riots and obtaining necessary equipment and supplies, such as ballistic-proof glass, stronger locks for pedestrian doors, portable anti-riot gear, portable fencing, pedestrian interdiction equipment, and individual communication devices.(b)Authorization of appropriationsThere are authorized to be appropriated to the United States Capitol Police such sums as may be necessary to carry out the initiative under this section.4.Membership of Librarian of Congress of the District of Columbia on Capitol Police BoardSection 1014(a)(2) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1901 note) is amended in the first sentence by striking and the Architect of the Capitol, and inserting the Architect of the Capitol, and the Librarian of Congress.5.Treatment of fencing around perimeter of United States Capitol(a)Removal of existing fencingNot later than 30 days after the date of the enactment of this Act, the Architect of the Capitol shall remove any of the fencing installed around the perimeter of the United States Capitol during January 2021 which remains in place as of the date of the enactment of this Act.(b)Restrictions on future installation of fencingAfter the Architect of the Capitol removes the fencing installed around the perimeter of the United States Capitol in accordance with subsection (a), the Architect may not install any fencing around the perimeter of the United States Capitol unless not fewer than 3 of the members of the Capitol Police Board approve the installation of the fencing.